Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 7, 2007 (June 30, 2007) CIT Equipment Collateral 2006-VT1 (Exact name of issuing entity as specified in its charter) CIT Funding Company, LLC ( Exact Name of Registrant/depositor as Specified in its Charter) CIT Financial USA, Inc. (Exact name of sponsor as specified in its Charter) Delaware 333-122288-03 11-6609337 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o The Bank of New York (Delaware) 100 White Clay Center Route 273 Post Office Box 6995 Newark, Delaware 19711 (Address of principal executive offices and zip code) Registrants telephone number, including area code: (302) 283-8905 N/A (Former name or former address, if changed since last report) Exhibit Index Appears on Page 3. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14A-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Section 7  Regulation FD Item 7.01 Regulation FD Disclosure. The Issuing Entity is filing this report on Form 8-K for purposes of furnishing certain pool data and related asset information about the Issuing Entitys securitized assets as at June 30, 2007, pursuant to Regulation FD (17 CFR 243.100 through 243.103) . Please see Item 9.01(d), Exhibit 99.1, the Pool Data Report as at June 30, 2007, furnished herewith, which contains such data and related information. Section 9  Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d). Exhibits. The following are furnished herewith. The exhibit numbers correspond with 601 of Regulation S-K. Exhibit Number: Description of Document: 99.1 Pool Data Report as at June 30, 2007. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Issuing Entity has duly caused this report to be signed by the Servicer on its behalf by the undersigned hereunto duly authorized. CIT EQUIPMENT COLLATERAL 2006-VT1 (Issuing entity) CIT FINANCIAL USA, INC as Service By: Name: Mark A. Carlson Title: Senior Vice President - Corporate Treasury Dated: September 6, 2007 3 EXHIBIT INDEX: Exhibit Number: Description of Document: 99.1 Pool Data Report as at June 30, 2007. 4
